Citation Nr: 0508705	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  00-02 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for panic disorder with 
agoraphobia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from June 1971 to March 1973 
and from November 1990 to June 1991 with service in Southwest 
Asia from January 1991 to May 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran testified before two of the undersigned 
at separate hearings held at the RO in January 2001 and 
January 2003.  Following each hearing, the Board remanded the 
case for additional development in April 2001 and June 2003, 
and the case is now before the Board for further appellate 
consideration.  

Evidence added to the record since the last remand includes 
the report of a March 2004 VA examination and an August 2004 
addendum.  The diagnoses included post-traumatic stress 
disorder (PTSD), which the examiner related to the veteran's 
experiences in Southwest Asia.  This raises the issue of 
entitlement to service connection for PTSD, and the Board 
refers this matter to the RO.  


FINDINGS OF FACT

1.  The record contains relevant evidence necessary for an 
equitable disposition of the veteran's appeal.  

2.  The evidence demonstrates that the veteran's panic 
disorder with agoraphobia is related to his active service.  


CONCLUSION OF LAW

Panic disorder with agoraphobia was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (in pertinent part 
now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002); see 38 C.F.R. § 3.159 (2004)) eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  The Board has considered whether further 
development and notice is required under the VCAA.  The Board 
concludes that no useful purpose would be served by such 
action, and there is no harm to the veteran as this decision 
is wholly favorable to him.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Further, the Board observes that evidence 
has been received at the Board without waiver of 
consideration by the agency of original jurisdiction.  As the 
Board has determined that the service connection claim may be 
fully allowed, referral of this evidence to the RO for review 
is not required.  69 Fed. Reg. 53807, 53803 (Sept. 3, 2004) 
(to be codified at 38 C.F.R. § 20.1304(c)).  

Contentions

The veteran contends that he is entitled to service 
connection for panic disorder.  He has stated that he has 
symptoms that began in service although he did not really 
realize the extent of his problem until after service.  He 
argues that his panic disorder with agoraphobia is causally 
related to exposure to pyridostigmine bromide, which he was 
required to take while he was in Southwest Asia during the 
Persian Gulf War.  

Laws and regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Disability may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that he was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

Analysis

In order to prevail on the issue of service connection there 
must be medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In this case, the record clearly establishes that the veteran 
has a diagnosis of panic disorder with agoraphobia.  This has 
been the diagnosis of three different examiners at VA 
examinations in March 1999, March 2002, and March 2004, and 
the diagnosis of panic disorder appears in VA outpatient 
records starting in December 1996.  The veteran has reported 
that while he was overseas in Desert Storm he was required to 
take pyridostigmine bromide (PB) daily.  The veteran 
submitted an excerpt from A Review of the Scientific 
Literature as it Pertains to Gulf War Illnesses, Vol. 2 
Pyridostigmine Bromide, Rand Corporation (1999).  Based on 
his reading of the Rand study, the veteran contends that PB, 
either by itself or in conjunction with other medications, 
inoculations and/or exposure to other chemicals, caused an 
adverse reaction sufficient to develop panic disorder.  He 
asserts he suffered symptoms of his current disability 
shortly after his return from the Persian Gulf even though he 
was not diagnosed with panic disorder until years later.  

The veteran's service medical records do not show, nor does 
the veteran contend, that he received psychiatric care during 
his service in Southwest Asia.  Those records do show the 
veteran received treatment for what was described as an 
exacerbation of asthma in February 1991 while he was in 
Southwest Asia.  During that time, it was noted that the 
veteran had a history of syncope with the asthma attack and 
that there was concern about his long-term duty status.  At a 
general medical examination in April 1991, the veteran 
reported that he had had asthma, shortness of breath, pain or 
pressure in his chest, and a chronic chough and gave a 
history of having been treated for an asthma attack.  The 
examining physician commented that veteran had a history of 
asthma exacerbated in Saudi Arabia and said it was not 
disabling.  He evaluated the veteran's lungs and chest as 
normal.  

In addition, the claims file includes private hospital 
records showing the veteran was seen in an emergency room in 
February 1996 with acute substernal chest tightness, which 
was determined not to be of cardiac origin.  He gave a 
history of previous similar episodes over several months with 
chest pressure usually occurring while at rest during 
stressful situations.  

The earliest post-service medical records show that the 
veteran was seen at a VA outpatient clinic in February 1992 
where, in conjunction with hearing problems, he reported that 
he was exposed to land mines when he was driving a truck in 
Southwest Asia.  Also, when he was seen as a VA outpatient in 
December 1996, the veteran reported that he had been truck 
driver in Southwest Asia and had driven on the "highway of 
death" and was exposed to heavy smoke from oil fires.  He 
reported that since several months after his return from the 
Persian Gulf, he had been experiencing chest pressure, 
palpitations, sweats, chills, shortness of breath, feelings 
of losing control, and suicidal ruminations.  He also 
reported that he was short tempered, felt anger, had poor 
concentration, procrastinated, and was isolative.  He 
reported sleep disturbances and said he had some Persian Gulf 
nightmares.  He also reported mild memory deficits and 
reported that he tired easily.  The assessment was apparent 
panic disorder and question of intermittent depression and 
question of features of post-traumatic stress disorder 
(PTSD).  

Later VA outpatient records show the veteran was seen in 
December 1997 and at that time reported that a private 
physician had diagnosed him with panic disorder in February 
1997.  The veteran said he was in a test for Paxil and after 
that continued treatment with the private physician.  The 
veteran reported improvement of his symptoms with medication.  
The diagnosis in the December 1997 VA outpatient record was 
panic disorder with agoraphobia, as it was at a VA outpatient 
visit in July 1998 when the veteran reported he returned 
because he could no longer afford private treatment.  
Attempts to obtain records of treatment by the private 
physician have proved futile.  

The veteran filed his service connection claim in November 
1998, and, as noted earlier, Axis I diagnoses included panic 
disorder with agoraphobia at VA examinations in March 1999, 
March 2002, and March 2004.  The examiner at the March 1999 
examination offered no opinion as to the etiology of the 
veteran's panic disorder and noted that no records were 
available for review.  The examiner at the March 2002 VA 
examination reported that he reviewed the claims file and 
stated that the veteran's panic disorder appeared to have 
developed spontaneously and did not develop until several 
years after he completed his military service.  He further 
stated there was no clear causal link between panic and prior 
experiences that occurred in the military.  

The opinion of the March 2002 examiner weighs against the 
veteran's claim while the opinion of the VA examiner who 
examined the veteran in March 2004 favors the claim.  In this 
regard, at the March 2004 VA examination, the VA examiner 
also reported that she reviewed the claims file.  In her 
opinion, the March 2004 examiner pointed out that symptoms of 
breathing difficulties and feelings of faintness documented 
in the veteran's service medical records are consistent with 
panic disorder and agoraphobia and noted that it was 
documented that the asthma appeared to worsen when the 
veteran was under stress.  She noted that this physiological 
reaction was a common reaction to psychological stress and in 
this way related the veteran's current panic disorder with 
agoraphobia to service.  She further noted that the veteran's 
symptoms had continued to include chest pressure, continued 
breathing problems, fearfulness, and avoidance of public 
places.  The veteran is competent to report these symptoms, 
and the Board finds the veteran to be credible in his 
statements in this regard.  There is, therefore, a basis for 
granting service connection for the veteran's panic disorder 
with agoraphobia as there is medical evidence relating the 
current disability to symptoms that were present in service 
and have continued since then.  

Upon weighing the opinion of the March 2002 examiner, who 
found no clear causal link between the veteran's panic 
disorder and service, against the opinion of the March 2004 
examiner, who found symptoms of the disorder in service and 
continuing thereafter, in the context of the record as a 
whole, the Board finds the evidence for and against the claim 
to be in relative equipoise.  In such circumstances, 
38 C.F.R. § 3.102 mandates that reasonable doubt must be 
resolved in favor of the veteran.  Doing this, the Board 
finds that the evidence demonstrates that the veteran's panic 
disorder with agoraphobia is related to his active service.  
Based on this finding, the Board may conclude that panic 
disorder with agoraphobia was incurred in service warranting 
the grant of service connection for the disability.  


ORDER

Service connection for panic disorder with agoraphobia is 
granted.  

	

			
                 R. F. WILLIAMS	ROBERT E. SULLIVAN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


